Exhibit KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2(AUDITED) AND THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2(UNAUDITED) KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Statements of Consolidated Income and Comprehensive Income 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-20 Hong Kong Head Office 香港總公司 9th Floor, Allied Kajima Building, 138 Gloucester Road, Wanchai, Hong Kong 香港灣仔告士打道1 3 8 號聯合鹿島大廈9 樓 Tel 電話：852-2919 8988 Fax 傳真：852-2574 7287 Beijing Office 北京辦事處 Suite 601, China View, C-2 Gongti East Road, Chaoyang District, Beijing 100027 北京朝陽區工體東路丙2 號紅階大廈3 號樓601 室(郵編100027) Tel 電話：86-10-6585 0599 Fax 傳真：86-10-6585 0558 www.agcacpa.com.hk REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of KOBE SPORT (INTERNATIONAL) COMPANY LIMITED: We have audited the accompanying consolidated balance sheets of Kobe Sport (International) Company Limited and Subsidiaries (the “Company”) as of December 31, 2008 and 2007 and the related consolidated statements of income and comprehensive income, stockholders’ equity, and cash flows for each of the two years ended December 31, 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial positions of the Company as of December 31, 2008 and 2007, the results of its operations and its cash flows for each of the two years ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ AGCA CPA Ltd. Hong Kong, February 1, 2010 1 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS 2009 2008 2007 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 14,437,419 $ 7,400,057 $ 9,162,171 Accounts receivable, net of nil allowance 22,892,342 13,442,066 9,763,781 Advances to suppliers, net of nil allowance - 1,347,087 1,698,218 Prepaid land use right – current portion 17,471 17,457 16,334 Inventories 1,849,495 3,187,275 2,477,342 Total current assets 39,196,727 25,393,942 23,117,846 OTHER ASSETS Property, plant and equipment, net 10,057,338 10,508,041 3,156,678 Prepaid land use right-long term portion 795,235 808,947 775,955 Total non-current assets 10,852,573 11,316,988 3,932,633 Total assets $ 50,049,300 $ 36,710,930 $ 27,050,479 LIABILITIES AND EQUITY CURRENT LIABILITIES Short term bank loans $ 1,420,413 $ 1,419,249 $ 711,880 Accounts and notes payables 14,904,516 10,358,261 10,519,064 Other payables and accruals 2,122,970 1,156,449 1,106,930 Income taxes payable 1,294,038 920,357 553,654 Due to related parties 647,240 399,438 505,846 Total current liabilities 20,389,177 14,253,754 13,397,374 Total liabilities 20,389,177 14,253,754 13,397,374 MINORITY INTERESTS 1,779,607 1,347,431 819,186 COMMITMENT AND CONTINGENCIES (Note 13) SHAREHOLDERS' EQUITY Common stock, $1 par: 50,000 shares authorized, 20 shares issued and outstanding 20 20 20 Additional paid-in capital 2,407,983 2,407,983 2,407,983 Statutory reserves 2,009,528 2,009,528 1,019,559 Retained earnings 21,788,659 15,038,263 8,752,701 Accumulated other comprehensive income 1,674,326 1,653,951 653,656 Total shareholders' equity 27,880,516 21,109,745 12,833,919 Total liabilities and shareholders' equity $ 50,049,300 $ 36,710,930 $ 27,050,479 The accompany notes are an integral part of these consolidated financial statements. 2 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLAR) Nine Months ended September 30, Year ended December 31, 2009 2008 2008 2007 (Unaudited) (Unaudited) NET REVENUE $ 59,161,504 $ 45,936,542 $ 63,406,121 $ 47,575,629 Cost of sales (42,394,758 ) (32,898,106 ) (45,463,469 ) (34,531,274 ) GROSS PROFIT 16,766,746 13,038,436 17,942,652 13,044,355 Selling expenses (1,731,892 ) (2,164,256 ) (2,932,230 ) (2,194,606 ) General and administrative expenses (1,483,933 ) (1,298,258 ) (1,742,675 ) (1,412,397 ) Income from operations 13,550,921 9,575,922 13,267,747 9,437,352 Other income (expenses): Interest income 25,999 71,701 77,603 85,458 Interest expenses (78,081 ) (94,863 ) (129,624 ) (208,393 ) Total other income (expenses) (52,082 ) (23,162 ) (52,021 ) (122,935 ) Income before income taxes 13,498,839 9,552,760 13,215,726 9,314,417 Provision for income taxes (3,390,209 ) (2,397,218 ) (3,316,035 ) (2,258,947 ) Income before minority interests 10,108,630 7,155,542 9,899,691 7,055,470 Minority interests (606,518 ) (429,332 ) (593,981 ) (423,328 ) NET INCOME 9,502,112 6,726,210 9,305,710 6,632,142 OTHER COMPREHENSIVE INCOME: Foreign currency translation adjustments 20,375 1,029,189 1,000,295 653,657 TOTAL COMPREHENSIVE INCOME $ 9,522,487 $ 7,755,399 $ 10,306,005 $ 7,285,799 The accompanying notes are an integral part of these consolidated financial statements 3 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (AMOUNTS EXPRESSED IN US DOLLAR) Accumulated Additional Other Common Stock Paid-in Statutory Reserves Comprehensive Number Amount Capital Retained Earnings Income Total At January 1, 2007 20 $ 20 $ 2,407,983 $ 314,012 $ 2,826,106$ (1 ) $ 5,548,120 Net income - - - 6,632,142 - 6,632,142 Foreign currency translation adjustment - 653,657 653,657 Comprehensive income 7,285,799 Appropriation of statutory reserves - - - 705,547 (705,547 ) - - At December 31, 2007 20 20 2,407,983 1,019,559 8,752,701 653,656 12,833,919 Net income - 9,305,710 - 9,305,710 Foreign currency translation adjustment - 1,000,295 1,000,295 Comprehensive income 10,306,005 Appropriation of statutory reserves 989,969 (989,969 ) - - Dividend paid to shareholders of the Company - (2,030,179 ) - (2,030,179 ) At December 31, 2008 20 20 2,407,983 2,009,528 15,038,263 1,653,951 21,109,745 Net income (unedited) - - - 9,502,112 - 9,502,112 Foreign currency translation adjustment (unaudited) - 20,375 20,375 Comprehensive income (unaudited) 9,522,487 Dividend paid to shareholders of the Company (unaudited) - (2,751,716 ) - (2,751,716 ) At September 30, 2009 (unaudited) 20 $ 20 $ 2,407,983 $ 2,009,528 $ 21,788,659 $ 1,674,326 $ 27,880,516 The accompanying notes are an integral part of these consolidated financial statements 4 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) Nine Months ended September 30, Year ended December 31, 2009 2008 2008 2007 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 9,502,112 $ 6,726,210 $ 9,305,710 $ 6,632,142 Adjustments for: Minority interests 606,518 429,332 593,981 423,328 Depreciation and amortization 676,743 317,377 538,174 178,981 (Increase) decrease in assets: Accounts receivable (9,434,971 ) (3,273,458 ) (2,958,968 ) (3,350,888 ) Advances to suppliers 1,347,580 390,953 460,462 (1,460,389 ) Inventories 1,339,785 (135,529 ) (530,979 ) (211,356 ) Increase (decrease) in liabilities: Accounts and notes payables 4,535,703 (2,261,598 ) (870,095 ) 5,537,930 Other payables and accruals 965,134 523,666 (26,178 ) 284,887 Income taxes payable 372,757 279,774 323,397 175,056 Net cash provided by operating activities 9,911,362 2,996,727 6,835,504 8,209,691 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment (203,261 ) (7,497,781 ) (7,538,804 ) - Net cash used in investing activities (203,261 ) (7,497,781 ) (7,538,804 ) - CASH FLOWS FROM FINANCING ACTIVITIES Advances from (repayment to) related company 247,362 (138,189 ) (138,945 ) 485,928 New short-term bank loans - 1,818,650 2,185,682 683,851 Repayments of short-term bank loans - (1,174,247 ) (1,537,753 ) (3,333,772 ) Dividend paid to minority interests (175,641 ) (128,881 ) (129,586 ) - Dividend paid to shareholders of the Company (2,751,716 ) (2,019,132 ) (2,030,179 ) - Net cash used in financing activities (2,679,995 ) (1,641,799 ) (1,650,781 ) (2,163,993 ) Effect of exchange rate changes on cash 9,256 504,907 591,967 432,511 Net increase (decrease) in cash and cash equivalents 7,037,362 (5,637,946 ) (1,762,114 ) 6,478,209 Cash and cash equivalents, beginning of period/year 7,400,057 9,162,171 9,162,171 2,683,962 Cash and cash equivalents, end of period/year $ 14,437,419 $ 3,524,225 $ 7,400,057 $ 9,162,171 SUPPLEMENTAL DISCLOSURE INFORMATION Cash paid for interest $ 78,081 $ 94,864 $ 129,624 $ 208,393 Cash paid for income taxes $ 3,017,453 $ 2,117,444 $ 2,992,639 $ 2,083,891 The accompanying notes are an integral part of these consolidated financial statements. 5 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2(AUDITED) AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2(UNAUDITED) NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION Nature of operations Kobe Sport (International) Company Limited (“Kobe”) is a holding company and, through its subsidiaries, primarily engages in design, manufacturing and sales of sports shoes, sportswear and related accessories. Kobe together with its subsidiaries are collectively referred to as the “Company”. Corporate organization Kobe was incorporated with limited liability on September 25, 2009 under the International Business Companies Act in the British Virgin Islands. Details of its subsidiaries are as follows: Place and date of Ownership by Subsidiaries’ names incorporation the Company Principal activities Nam Kwong Trading Company Hong Kong 100% Holding company Limited (“Nam Kwong”) October 8, 2009 Fujian Jinjiang Hengfeng Shoes & People’s Republic of 94% (through Design, manufacturing and sales Garments Co., Ltd. China (“PRC”) Nam Kwong) of sports shoes, sportswear and (“Hengfeng”) March 2, 1992 related accessories Hengfeng is a sino-foreign joint stock limited liability company established in the PRC.
